Exhibit 10.1

 



amendment #4 to the amended and restated senior
secured promissory note originally issued on
september 28, 2018

 

THIS AMENDMENT #4 to the Note (as defined below) (the “Amendment”) is entered
into effective July 15, 2020 (the “Effective Date”), by and between Predictive
Oncology, Inc. (f/k/a Precision Therapeutics, Inc.), a Delaware corporation (the
“Company”), and L2 Capital, LLC, a Kansas limited liability company (the
“Holder”, and together with the Company, the “Parties”).

 

background

 

A.The Company issued that certain amended and restated senior secured promissory
note (the “Note”) to the Holder on September 28, 2018 which was amended and
restated as of February 7, 2019.

 

B.The Company and Holder previously extended the Maturity Date (as defined
below) from June 30, 2020 to July 15, 2020 and desire to further amend the Note
as set forth expressly below.

 

NOW THEREFORE, in consideration of the execution and delivery of the Amendment
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

 

1.Upon the execution of this Amendment by the Company, (i) the “Maturity Date”
for all amounts of principal, interest and other amounts owed and outstanding
under the Note as of the Effective Date shall be extended to September 30, 2020.

 

2.This Amendment shall be deemed part of, but shall take precedence over and
supersede any provisions to the contrary contained in the Note. Except as
specifically modified hereby, all of the provisions of the Note, which are not
in conflict with the terms of this Amendment, shall remain in full force and
effect, and this Amendment shall be governed by the same law, and have the same
conflict resolution provisions, as set forth in the Note. The parties hereby
ratify and confirm the terms and conditions of the Note, as supplemented and
amended by this Amendment.

 

 

1

 



 

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
Effective Date.

 

 

 



 

PREDICTIVE ONCOLOGY INC.       By:  /s/ Bob Myers   Name  Bob Myers   Title: 
CFO                        L2 CAPITAL, LLC       By:  /s/ Adam R. Long   Name: 
Adam R. Long   Title:  Managing Member  

 

 

 

 

 

2



 

